PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 02-4935
RONALD LEE BROOKINS,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                          (CR-02-153-2)

                         Argued: June 3, 2003

                      Decided: September 25, 2003

       Before WILKINS, Chief Judge, and WILLIAMS and
                 GREGORY, Circuit Judges.



Reversed by published opinion. Judge Gregory wrote the opinion, in
which Chief Judge Wilkins and Judge Williams joined.


                              COUNSEL

ARGUED: Brian Lee Whisler, Assistant United States Attorney,
Norfolk, Virginia, for Appellant. Larry Mark Dash, Assistant Federal
Public Defender, Norfolk, Virginia, for Appellee. ON BRIEF: Paul
J. McNulty, United States Attorney, Sherrie S. Capotosto, Assistant
United States Attorney, Norfolk, Virginia, for Appellant. Frances H.
Pratt, Research and Writing Attorney, Norfolk, Virginia, for Appel-
lee.
2                       UNITED STATES v. BROOKINS
                                 OPINION

GREGORY, Circuit Judge:

   Ronald Lee Brookins ("Brookins") was indicted by a federal grand
jury on a charge of distribution of cocaine base. Brookins moved
before trial to suppress certain evidence that was seized from his auto-
mobile shortly after the time of his arrest. The district court granted
his motion and later denied the government’s motion for reconsidera-
tion. Resolution of this appeal turns upon our construction of the "au-
tomobile exception" to the Fourth Amendment’s warrant requirement.
Because we find that the police had probable cause to search
Brookins’ vehicle and that the exception applies, we conclude that a
warrant was not required to satisfy the Fourth Amendment’s reason-
ableness requirement. Accordingly, we reverse the district court’s
suppression of the contraband discovered in Brookins’ automobile.

                                      I.

   On February 20, 2001, at approximately 3:00 p.m., five officers of
the Suffolk, Virginia Police Department’s Special Investigation Unit
were patrolling, in an unmarked car, open-air drug markets in down-
town Suffolk, Virginia.1 As they approached an intersection, the offi-
cers observed a gold Ford Expedition, backed into a driveway, which
they recognized as belonging to Brookins, who had been convicted of
prior drug offenses and was the subject of an ongoing narcotics inves-
tigation. One of the officers had recently received reliable confidential
information that Brookins frequently made trips to this intersection to
distribute narcotics. As the officers passed Brookins’ vehicle, they
observed Brookins and one other individual, who was later identified
as Benny Harvey ("Harvey"), standing in the open doorway of the
Ford Expedition. Brookins’ wife, Crystal, was seated in the backseat
of the vehicle. The patrolling officers continued down the street and
pulled into a driveway. At this time, at least two officers observed
Brookins reach into the vehicle and hand Harvey a clear plastic sand-
    1
   We review the district court’s findings of fact for clear error. Accord-
ingly, our recital of the facts will reflect the district court’s findings sup-
plemented by inferences reasonably drawn therefrom upon the basis of
the record.
                      UNITED STATES v. BROOKINS                        3
wich bag. The officers next observed Brookins and Harvey walk
away from the vehicle "at a fast pace." Two of the officers pursued
Harvey, whom they observed discard the plastic bag, which was later
found to contain 26 small, packaged rocks of suspected crack cocaine.
Harvey was apprehended and searched. Upon his person, the officers
discovered a two-way Radio Shack radio. Officer Coleman then
received verification regarding the suspected contraband and com-
menced pursuit of Brookins. Soon thereafter, Officer Coleman found
Brookins inside a nearby market and arrested him. During the offi-
cers’ pursuit of the two suspects, Crystal Brookins fled the scene in
the Ford Expedition at a high rate of speed. The officers next radio
broadcasted an all points bulletin to locate the vehicle.

   Approximately fifteen minutes later, a patrolman observed the gold
Ford Expedition parked in the driveway of a residence belonging to
Brookins’ mother-in-law. As Officers Coleman and Buie approached
the home, a man exited the residence and opened the door of the Ford
Expedition, "like he was going to get into the vehicle." Officer Cole-
man prevented this individual from entering the truck. The officers
found Crystal Brookins in her mother’s house, and she agreed to
accompany them to the police station. After obtaining the keys to the
Ford Expedition, the officers conducted a cursory search of the vehi-
cle in the driveway.

   Later, while Crystal Brookins underwent questioning at the police
station, officers performed a more thorough search of Brookins’ vehi-
cle. As a result of the search, the officers recovered electronic scales,
a Radio Shack two-way radio, aluminum foil, and a box of razor
blades. Brookins’ driver’s license, social security card, and vehicle
registration were also recovered.

   Brookins was indicted for unlawfully, knowingly and intentionally
distributing in excess of five grams of a mixture of substances con-
taining crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B)(iii) and 18 U.S.C. § 2. Before trial, Brookins filed a motion
to suppress the contraband discovered in his car, which the district
court granted. The government then filed a motion for reconsidera-
tion, offering forfeiture as an additional basis to justify the warrant-
less search of the Ford Expedition. This motion was denied by the
district court’s superceding Memorandum and Order, which affirmed
4                      UNITED STATES v. BROOKINS
its earlier suppression order.2 The Government’s timely appeal fol-
lowed.

                                    II.

   We review de novo the legal determinations, including the exis-
tence of probable cause, underlying the district court’s suppression
order. Ornelas v. United States, 517 U.S. 690, 699 (1996); Park v.
Shiflett, 250 F.3d 843, 849-50 (4th Cir. 2001) (probable cause
review); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992)
(general suppression review standard). However, we "take care both
to review findings of historical fact only for clear error and to give
due weight to inferences drawn from those facts by resident judges."
Ornelas, 517 U.S. at 699.

   Before the district court, the government maintained that the war-
rantless search and seizure of Brookins’ automobile was valid on sev-
eral alternative grounds.3 On appeal, the government raises three
principal arguments in support of its warrantless search and seizure.4
First, the government argues that the search was justified under the
"automobile exception." Second, the government maintains that the
warrantless seizure of Brookins’ automobile from his mother-in-law’s
driveway was appropriate under Chambers v. Maroney, 399 U.S. 42
(1975). Finally, the government invokes state and federal forfeiture
statutes authorizing the warrantless seizure of vehicles used to com-
mit a crime.
  2
    The district court made findings from the bench, but filed its Order
in response to the motion for reconsideration. The district court desig-
nated the Order as superseding the bench ruling.
  3
    For example, the government also argued that the search was valid
because it was incident to a lawful arrest. The district court rejected this
justification. Because the government has not challenged the district
court’s conclusion on this ground, we shall not review the applicability
of that exception to the present case.
  4
    The Fourth Amendment protects the "right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable
searches and seizures." "This fundamental right is preserved by the
requirement that searches be conducted pursuant to a warrant issued by
an independent judicial officer." California v. Carney, 471 U.S. 386, 390
(1985).
                       UNITED STATES v. BROOKINS                         5
   Under the "automobile exception," "[i]f a car is readily mobile and
probable cause exists to believe it contains contraband, the Fourth
Amendment . . . permits police to search the vehicle without more."
Maryland v. Dyson, 527 U.S. 465, 466 (1999) (per curiam) (quoting
Pennsylvania v. Labron, 518 U.S. 938, 940 (1996) (per curiam)).
Under the rule set forth in Chambers, officers with probable cause to
search an automobile at the scene of an arrest or stop may constitu-
tionally seize the automobile and subsequently search it at the station
house without obtaining a warrant. See 399 U.S. at 52. Finally, under
the relevant forfeiture statutes, the police may seize an automobile
without first obtaining a warrant when they have probable cause to
believe that it is forfeitable contraband. See Florida v. White, 526
U.S. 559, 565 (1999).

   At issue in this appeal is the availability of these exceptions to the
warrant requirement under the circumstances surrounding the search
and seizure of Brookins’ vehicle. Prior to addressing the applicability
of these exceptions, however, we must first determine whether the
district court erred in concluding that the officers lacked probable
cause to support the search and seizure of Brookins’ automobile.
Without probable cause, neither the "automobile exception" nor a for-
feiture provision is available to support a warrantless search or seizure.5

                                    A.

   In Ornelas, the Supreme Court, after noting that probable cause is
not susceptible to precise definition, nonetheless described it as "ex-
isting where the known facts and circumstances are sufficient to war-
rant a man of reasonable prudence in the belief that contraband or
evidence of a crime will be found." 517 U.S. at 696; see also Illinois
v. Gates, 462 U.S. 213, 238 (1983) ("[W]hether . . . given all the cir-
cumstances . . . there is a fair probability that contraband or evidence
of a crime will be found in a particular place." (emphasis added)).
Supplementing this definition, the Court noted:
  5
    Similarly, the availability of Chambers to justify the warrantless sei-
zure on these facts turns upon whether the search would be permissible
in the first instance under either the "automobile exception" or a forfei-
ture statute.
6                     UNITED STATES v. BROOKINS
     The principal components of a determination of . . . proba-
     ble cause will be the events which occurred leading up to
     the stop or search, and then the decision whether these his-
     torical facts, viewed from the standpoint of an objectively
     reasonable police officer, amount to . . . probable cause.

Ornelas, 517 U.S. at 696.

   Accordingly, the district court noted the following with respect to
the facts surrounding Brookins’ arrest and concluded that the officers
possessed probable cause to search for contraband in his vehicle at the
time of arrest:

     Defendant has previously been convicted of drug offences,
     and a reliable confidential informant told officers that the
     Defendant made narcotics deliveries in the vicinity of E.
     Washington Street . . . . [O]fficers stated that they saw
     Defendant retrieve a package from the front seat of the car
     and pass it to Harvey, who later discarded it. When the
     package was recovered by officers, it was determined it con-
     tained crack cocaine. These facts are sufficient to support a
     reasonable belief by the officers that contraband may have
     been present in the vehicle.

However, the district court concluded that probable cause became
stale during the fifteen-minute interval between the officers’ arrest of
Brookins and the subsequent seizure of his Ford Expedition from his
mother-in-law’s driveway.

   The lower court offered two justifications for this conclusion: first,
the district court was not "firmly convinced" that the officers had
actually witnessed a passing of drugs; and second, in its view, the
officers had "allowed" the vehicle to depart the scene, which might
have permitted Crystal Brookins to dispose of contraband while flee-
ing from the scene of her husband’s arrest. Citing these observations,
the district court concluded that it was not clear that a reasonable offi-
cer would determine that probable cause existed at the time of the sei-
zure of the Ford Expedition. Critical of the officers’ approach to the
search, the district court maintained that the vehicle should have been
                      UNITED STATES v. BROOKINS                       7
searched at the time of arrest or seized and searched later upon the
issuance of a warrant.

   Although Brookins’ wife may have had an opportunity to dispose
of the incriminating evidence which was ultimately discovered in the
car, we do not find that this mere possibility should have led a reason-
able officer to conclude that probable cause no longer existed when
the automobile was located fifteen minutes later. Brookins’ wife
might simply have imagined that she had successfully evaded the
police and that she would have time to dispose of the contraband once
in a safe place — such as her mother’s home. Alternatively, not
knowing whether the police were in pursuit, or when they might
catch-up with her, Crystal Brookins might have feared that she would
be observed or stopped in the process of jettisoning contraband.
Given the plausibility of any of several such hypothetical alternatives,
we cannot conclude that probable cause no longer existed when the
vehicle was seized. Of course, if the officers had undertaken this
search two weeks after the arrest, we would have little trouble con-
cluding, ceteris paribus, that probable cause had become stale during
the intervening period. However, in this instance, only fifteen minutes
had transpired between Crystal Brookins’ dash from the scene of
arrest and the discovery of the vehicle. Reviewing the relevant "his-
torical facts," none of which is in dispute, we conclude that the dis-
trict court erred when it found that probable cause no longer obtained
at the time of seizure.

                                  B.

  The district court next proceeded to analyze whether, assuming that
probable cause had existed, a warrantless search would have been
constitutionally permissible pursuant to the "automobile exception,"
which was established under Carroll v. United States, 267 U.S. 132
(1925), and its progeny. The district court interpreted the Carroll line
of cases to require a showing of exigency, notwithstanding recent
Supreme Court precedent specifically disavowing the existence of any
such separate requirement.6 The district court found in Carroll a
  6
  The district court acknowledged the Supreme Court’s statement in
Maryland v. Dyson, 527 U.S. 465, 467 (1999), that "the ‘automobile
8                      UNITED STATES v. BROOKINS
requirement that the subject automobile be, in a somewhat phenome-
nological sense,7 "readily mobile" to justify a warrantless search.
Applying this formulation of the rule, the district court concluded that
on the facts presented — viz. the ease with which the officers could
have blocked Brookins’ automobile and the fact that the Ford Expedi-
tion was unoccupied when discovered by the officers — a warrant
was required to search and seize the automobile because it was not
"readily mobile."

   On appeal, Brookins proposes an interpretation of the "automobile
exception," which he grounds largely in Coolidge v. New Hampshire,
403 U.S. 443 (1971). In Coolidge, the Supreme Court, by the opinion
of a four-justice plurality, declined to apply Carroll under circum-
stances evincing no exigency whatsoever. Specifically, the defen-
dant’s automobile was parked in his own driveway and contained no
contraband. Additionally, the police had developed probable cause
well in advance of the warrantless search. Brookins maintains that
Coolidge represents the sole Supreme Court decision to address
"head-on" the warrantless search of an automobile at a private resi-
dence. Based upon the facts of Coolidge, Brookins would posit a
bright-line rule, whereby the automobile exception may never apply
when a vehicle is stationed on private, residential property.8

exception’ has no separate exigency requirement." See also Labron, 518
U.S. at 940 (summarily reversing the decision of the Supreme Court of
Pennsylvania requiring separate showing of "unforseen circumstances"
or exigency). It is worthwhile to note that the standard for obtaining a
summary reversal of a lower court’s judgment is strenuous. As the Dyson
court noted, "summary reversal does not decide any new or unanswered
question of law, but simply corrects a lower court’s demonstrably erro-
neous application of federal law." 527 U.S. at 466 n.1 (emphasis added).
   7
     The district court required evidence that the vehicle was mobile under
the totality of circumstances surrounding its seizure. For the reasons dis-
cussed below, we decline to adopt this rule as a general requirement.
Although this consideration may be relevant in a private, residential set-
ting, we view ready mobility as defining the nature of the use of the vehi-
cle, rather than its ability to be moved by a defendant upon stop or
seizure.
   8
     We decline to adopt this construction of Coolidge. Nor do we find it
necessary to determine the contours of the expectation of privacy in and
                      UNITED STATES v. BROOKINS                       9
   Brookins seeks additional support for this theory in California v.
Carney, 471 U.S. 386, 390 (1985), where the Supreme Court held that
a mobile home, on the facts presented, was more characteristic of an
automobile than a fixed residence. The Court did look to the nature
of the location where the vehicle was discovered, but only to ascertain
whether the vehicle itself was, in an ontological sense, in use as a
"movable vessel" or as a fixed residence. Hence, the Court’s reference
to a "place not regularly used for residential purposes," Carney, 471
U.S. at 392 — from which the police would be less likely to infer that
the object was residential in nature — served as a guidepost to deter-
mine, ab initio, whether the object encountered was a vehicle or a res-
idence. After considering these circumstances, the Court concluded
that the warrantless search of the mobile home was covered by the
"automobile exception." Id. at 394. Brookins’ invocation of Carney
to buttress his reading of Coolidge as generating a bright-line
approach to the application of the "automobile exception" is therefore
flawed. The Supreme Court has expressly held that the "automobile
exception" is applicable "[i]f a car is readily mobile and probable
cause exists to believe it contains contraband." Dyson, 527 U.S. at
466 (internal quotation and citation omitted).

   In light of the Supreme Court’s holding in Dyson, we find the "au-
tomobile exception" applicable to the case before us. First, the motor
vehicle at issue was clearly operational and therefore "readily mov-
able." Second, as discussed in greater detail above, the police officers
had probable cause to conclude that there was contraband in the vehi-
cle, as the party responsible for the vehicle’s flight, Brookins’ wife,
was present on the scene at her mother’s home. Given these facts, the
warrantless search of Brookins’ vehicle by law enforcement officers
did not violate his Fourth Amendment rights.

                                  C.

  Under the rule of Chambers v. Maroney, 399 U.S. 42 (1975), and
Texas v. White, 423 U.S. 67 (1975) (per curiam), "[o]fficers with

around one’s private property. Although heightened privacy interests
may be triggered when a vehicle is encountered on private property, the
Coolidge plurality opinion cannot be fairly read to create a bright-line
rule precluding warrantless searches on private property under all cir-
cumstances.
10                    UNITED STATES v. BROOKINS
probable cause to search an automobile at the scene where it was
stopped . . . [may] constitutionally do so later at the station house
without first obtaining a warrant." The district court acknowledged
the government’s argument based upon Chambers and White in a
footnote, but interpreted these cases to require that the vehicle be
seized immediately incident to arrest. Because the officers "allowed"
the vehicle to leave the arrest scene, the district court found that there
was no lawful warrantless seizure, and that the subsequent search was
therefore impermissible.
   We decline to adopt this interpretation of the controlling precedent.
Although both cases happened to involve situations in which the car
was seized immediately after an arrest, the reasoning supporting the
subsequent search was that probable cause still obtained. "[P]olice
officers with probable cause . . . [who may] search an automobile at
the scene where it was stopped could do so later at the station house
without first obtaining a warrant. There, as here, ‘[t]he probable-cause
factor’ developed at the scene ‘still obtained at the station house.’"
White, 423 U.S. at 68 (quoting Chambers, 399 U.S. at 52). Hence, the
ongoing existence of probable cause is what animated these decisions,
not the factual happenstance of search incident to arrest. Because we
conclude that the officers were entitled to search Brookins’ automo-
bile without obtaining a warrant at the time that it was discovered, the
seizure and subsequent searches were lawful.9
                                   III.
   Because we find that the district court erred in concluding that the
officers did not have probable cause to search Brookins’ vehicle at the
time it was seized, and because we find that the search would have
been constitutional under Carroll at the time the automobile was
seized, we uphold both the seizure and subsequent searches as reason-
able under the Fourth Amendment. Accordingly, the district court’s
order granting suppression is
                                                            REVERSED.

  9
   Having concluded that the seizure was justified under Texas v. White
and Chambers v. Maroney, we need not address the applicability of the
relevant forfeiture statutes.